Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on January 23, 2020.  Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap 

Regarding claim 1, the claim recites “a control motor”.  The specification and figures detail two motors, MG1 and MG2.  Either motor would be capable of being utilized as the control motor.  However, only one is utilized at a time.  Because the claim recites “interrupt power exchange between the control motor and the electric storage device if the required electric power to be supplied from the electric storage device or to be generated by the control motor is equal to or less than a first predetermined electric power” the examiner is proceeding on the presumption that MG2 is the control motor in this case for the purposes of compact prosecution.  However, both MG1 and MG2 are necessary in the drive force control system as shown in Fig. 1 but also Fig. 3.  The claim as presently drafted is only claiming the steps S1, S2, the “no” statement at S2 so proceed to S5, S6 and end.  However, the if statement in the present claim (“if the required electric power to be supplied from the electric storage device or to be generated by the control motor is equal to or less than a first predetermined electric power”) could be false and then steps S2, S3 and S4 would need to be accounted for.  If such were the case, both MG1 and MG2 need to be in the claim as MG1 is necessary for step S3.  

Claims 2-3 are rejected as being dependent on a rejected base claim.  

Regarding claim 4, the first motor or the second motor can only be selected as the control motor under certain conditions.  If, under the current draft of the claims, the first motor were to be selected, the if statement of claim 1 (“if the required electric power to be supplied from the electric storage device or to be generated by the control motor is equal to or less than a first predetermined electric power”) would have to be untrue and the alternative would need to be recited in the claims. (see S2).  Because of this, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 5-8 are rejected as being dependent on a rejected base claim.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The closest prior art of Imamura et al., US 2017/0008510 A1 teaches a control apparatus for a dynamic power transmission apparatus is provided. The dynamic power transmission apparatus includes a differential mechanism, an electric generator, an electric motor, and a fluid coupling. The electric motor is disposed at a position apart from a transmission path along which a dynamic power of an engine is transmitted to a driving wheel. The fluid coupling is disposed between the electric motor and the transmission path. The control apparatus includes an electronic controller configured to restrict a charge of an electric storage apparatus with an electric power generated by the electric generator, depending on a state of the electric storage apparatus, and control the fluid coupling to differentially rotate and to drive the electric motor by the electric power such that a dynamic power loss is generated in the fluid coupling, when restricting the charge of the electric storage apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30am to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668